Citation Nr: 1311737	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  06-16 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for cervical spine degenerative disc disease, status post discectomy and fusion (cervical spine disorder).

2.  Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease, facet arthritis, and central canal stenosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to July 1965, from January 18, 1991 to January 21, 1991 and from November 1991 to May 1992.  The Veteran also had service in the reserves from March 1976 to August 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In June 2010, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran presently seeks to establish service connection for both a cervical spine and lumbar spine disorder.  In a July 2004 statement, the Veteran specifically maintains that while on active duty from 1962 to 1965, he worked to replace old telephone poles and on several occasions fell on his "back or in the sitting position . . . from a height of 10 [feet] to 25 [feet]."  The Veteran further maintains that while on reserve duty, he hurt his cervical and lumbar spine regions, following an incident on a cargo plane.  

The record reflects the Veteran's competent account of in-service traumas to his upper and lower spine and associated symptoms.  See Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (post-service testimony alone is sufficient to establish in-service fall and symptoms, and no specific in-service medical notation, let alone diagnosis, is required).  Additionally, a July 1997 reserve medical treatment record reflects the Veteran's treatment at Yokosuka Air Base in Japan, for left upper hip bone pain, causing lower back pain, stiffness during ambulation, and decreased range of motion.  The medical evidence of record also reflects currently diagnosed cervical and lumbar spine disorders.  

In accordance with the Board's June 2010 remand, the Veteran was afforded VA examinations in September 2011 and December 2011.  The September 2011 examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  Specifically, he opined that it was less likely as not that the Veteran's cervical and lumbar spine disabilities manifested during or were related to the Veteran's period of active military service from June 1962 to 1965; that it was less likely as not that the cervical and lumbar spine disabilities manifested during or were aggravated during or related to the Veteran's period of active military service from 1991 to 1992; and that it was less likely as not that the cervical spine and lumbar spine conditions were related to any disease or injury incurred or aggravated during July 1997 reserve service.

In an October 2011 deferred rating decision, the AMC noted that the September 2011 VA examiner had not addressed the July 1997 reserve medical treatment record noted above, showing treatment for hip bone pain, causing lower back pain, stiffness during ambulation, and decreased range of motion.  Accordingly, the AMC directed that the claim be sent back to the examiner for clarification of his opinion as to whether the Veteran's current neck and back disabilities are related to any disease or injury incurred or aggravated during his July 1997 reserve service.

In a second opinion, submitted in December 2011, the examiner again concluded that the claimed cervical spine and lumbar spine disabilities were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  He also opined that it was less likely as not that the current neck and back conditions were related to any disease or injury incurred or aggravated during the Veteran's July 1997 reserve service.  In rendering his opinion, he noted that the July 1997 treatment record showed complaints of hip pain for three days, and on examination, straight leg raising test was negative, there was no tenderness in the back, and motor and sensory examination were intact.  As such, he concluded that it was likely as not that at that time, the Veteran had an acute episode of hip pain, but as noted before, everyone with chronic or recurrent back pain had a first episode of back pain, but this does not necessarily make the initial episode or episodes related to the later chronic condition.  The reason, he explained, is that while back sprain or strain involves the muscles and ligaments (soft tissues) of the spinal region, the degenerative process involves the discs and verterbral bodies, and the one is not the cause of, or related to the other.

The Board finds that while the VA examiner's opinion addresses why the Veteran's complaints of neck and back pain during his first and second periods of active duty are not related to his current neck and back disabilities; the opinion does not adequately address why the current cervical spine and lumbar spine disabilities are not related to his complaints during reserve duty in 1997 of hip bone pain, causing lower back pain, stiffness during ambulation and decreased range of motion.  Accordingly, the Board finds that the negative opinion is inadequate for rating purposes.

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet.App. 109, 114 (1996); Stanton v. Brown, 5 Vet.App. 563, 569 (1993).

As such, the Board has determined that VA has a duty to assist by seeking another medical opinion addressing the etiology of his current cervical spine and lumbar spine disabilities.  See 38 C.F.R. § 4.2 (2012).


Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the examiner who provided the December 2011 VA opinion, or to a reviewer/examiner qualified to provide opinion as to the etiology of degenerative diseases of the spine.  The examiner should review the claims folder again, to include the Veteran's report of occupational history to the Social Security Administration (SSA), SSA and VA clinical records, and service treatment records.  The examiner/reviewer should summarize such review or the relevant documents reviewed in the examination report or in an addendum.  

If the examiner who conducted previous VA examination is not available, the qualified medical professional who is assigned to review the claim should determine whether examination of the Veteran is required.  If further examination(s) is/ are needed, the Veteran should be afforded such examination(s).  If no examination is required, the reviewer should explain why examination is not required at this time.  

After reviewing the record, the examiner should again provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current cervical spine and/or lumbar spine disorder is related to any disease or injury incurred or aggravated during his July 1997 reserve service, as reflected in a July 1997 treatment record.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.  The examiner or reviewer should provide an opinion as to the etiology and onset of the Veteran's spine disorders.  The opinion should reference the evidence of record in this case or medical literature underlying the opinion.  

The examiner should provide a rationale for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided. 

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


